       Case: 1:19-cv-01983 Document #: 13 Filed: 04/18/19 Page 1 of 2 PageID #:25



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 JOUREY NEWELL and JAMES
 EVERETT SHELTON,

           Plaintiffs,
                                               Case No. 1:19-cv-01983
      v.
                                               Honorable Andrea R. Wood
 GOHEALTH, LLC,
                                               Jury Trial Demanded
           Defendant.


                                     NOTICE OF MOTION

TO:
           Lauren E. Urban            Brian K. Murphy             Anthony I. Paronich
           2425 N. Spaulding Ave.,    MURRAY MURPHY MOUL +        PARONICH LAW, P.C.
           Floor 2                    BASIL LLP                   350 Lincoln St., Suite 2400
           Chicago, IL 60647          1114 Dublin Road            Hingham, MA 02043
                                      Columbus, OH 43215


           PLEASE TAKE NOTICE that on Wednesday, April 24, 2019, at 9:00 a.m., or as soon

thereafter as the matter may be heard, Defendant GoHealth, LLC, by and through its attorneys,

shall appear before the Honorable Andrea R. Wood in the courtroom usually occupied by her in

the United States District Courthouse, 219 South Dearborn Street, Room 1925, Chicago, Illinois

60604, and shall then and there present the attached DEFENDANT’S UNCONTESTED MOTION

TO DEFER RESPONSIVE PLEADING DEADLINE in the above-captioned case, a copy of

which is herewith served upon you.
     Case: 1:19-cv-01983 Document #: 13 Filed: 04/18/19 Page 2 of 2 PageID #:26



Date: April 18, 2019                                 GOHEALTH, LLC


                                                     By: /s/ Tomas M. Thompson
                                                             One of its attorneys

                                                             Martin W. Jaszczuk
                                                             Tomas M. Thompson
                                                             Seth H. Corthell
                                                             JASZCZUK P.C.
                                                             311 S. Wacker Dr., Suite 3200
                                                             Chicago, Illinois 60606
                                                             Telephone: 312-442-0509
                                                             mjaszczuk@jaszczuk.com
                                                             tthompson@jaszczuk.com
                                                             scorthell@jaszczuk.com

                                                             Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

        I, Tomas M. Thompson, an attorney, certify that I caused the foregoing Notice of Motion
to be served upon all persons and entities registered and authorized to receive such service through
the Court’s Case Management / Electronic Case Files (CM/ECF) system on this April 18, 2019.


                                                             /s/ Tomas M. Thompson




                                                 2
